Citation Nr: 0730598	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  03-36 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial compensable rating for 
hypertension.

2.  Entitlement to an initial compensable rating for 
sinusitis.

3.  Entitlement to an initial evaluation in excess of 10 
percent disabling for meniscectomy and anterior cruciate 
ligament repair, left knee. 

4.  Entitlement to an initial evaluation in excess of 10 
percent disabling for residuals, anterior cruciate ligament 
with arthroscopic surgery, right knee.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from July 1999 to July 
2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The veteran's hypertension has not manifested with 
predominant diastolic pressure of 100 or more or systolic 
pressure of 160 or more, and the veteran has not required 
continuous medication for his hypertension.

2.  The veteran's service connected sinusitis is productive 
of four non-incapacitating episodes per year lasting three to 
four days with purulent discharge, headaches, and sinus pain 
and tenderness.

3.  The veteran's left knee disability is manifested by 
subjective complaints of pain, swelling, and giving way but 
no ankylosis; demonstrable recurrent subluxation or lateral 
instability; semilunar cartilage dislocation with frequent 
episodes of locking, pain, and effusion into the joint; knee 
flexion limited to 30 degrees; or knee extension limited to 
15 degrees.

4.  The veteran's residuals, anterior cruciate ligament with 
arthroscopic surgery, right knee, has not been manifested 
subjective complaints of locking, pain, and stiffness but no 
ankylosis; moderate recurrent subluxation or lateral 
instability; semilunar cartilage dislocation with frequent 
episodes of locking, pain, and effusion into the joint; knee 
flexion limited to 30 degrees; or knee extension limited to 
15 degrees.  Arthritis is not indicated.`	

5.  There is X-ray evidence of arthritic changes of the right 
knee, and the veteran has some limitation of motion of the 
right knee, along with complaints of pain.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating 
for hypertension have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 
(2007).

2.  The criteria for a 10 percent rating for sinusitis have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.97, Diagnostic Code 6513 (2007).

3.  The criteria for an initial evaluation in excess of 10 
percent for meniscectomy and anterior cruciate ligament 
repair, left knee, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.71a, 
Diagnostic Codes 5299-5259 (2007).

4.  The criteria for an initial evaluation in excess of 10 
percent for residuals, anterior cruciate ligament with 
arthroscopic surgery, right knee, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 
4.71a, Diagnostic Codes 5299-5257 (2007).

5.  The criteria for a separate 10 percent evaluation for 
arthritic changes of the right knee have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 
4.71a, Diagnostic Codes 5003, 1010 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § Part 4.  When rating a service-connected 
disability, the entire history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  In this case, the veteran 
timely appealed the rating initially assigned for his 
hypertension, sinusitis, left knee, and right knee on the 
original grant of service connection.  The Board must 
therefore consider entitlement to "staged ratings" for 
different degrees of disability in the relevant time periods, 
that is, since the original grants of service connection.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a claim, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.

Hypertension

The rating schedule provides that hypertensive vascular 
disease (hypertension and isolated systolic hypertension) 
warrants a 10 percent evaluation for diastolic pressure 
predominately measuring 100 or more or; systolic pressure 
predominantly measuring 160 or more, or; where continuous 
medication is required for control of hypertension in an 
individual with a history of diastolic pressure predominantly 
measuring 100 or more.  38 C.F.R. § 4.104, Diagnostic Code 
7101.

By a December 2002 rating decision, the RO granted service 
connection and assigned a zero percent rating based on 
service medical records, which showed a diagnosis of 
hypertension which was controlled by lifestyle changes, and 
an October 2002 report of VA examination which revealed that 
the veteran's standing blood pressure was 130 systolic and 74 
diastolic and his sitting blood pressure was 128 systolic and 
72 diastolic.  

Upon VA examination for hypertension in March 2003, the 
veteran complained of dizziness which he attributed to his 
sinusitis and reported that he had never taken 
antihypertensive medications.  His blood pressure reading 
were 125 systolic and 83 diastolic while sitting, 133 
systolic and 62 diastolic while lying, and 125 systolic and 
75 diastolic while standing.  The diagnosis was that the 
veteran's blood pressure readings were within normal limits.  

A May 2007 report of VA examination reflects blood pressure 
readings of 140 systolic and 91 diastolic, 144 systolic and 
92 diastolic, and 138 systolic and 94 diastolic, providing 
evidence against this claim.  The examiner noted that there 
was no history of hypertensive related diseases and that 
symptoms of possible complications were vision changes and 
dyspnea.  

Upon a review of the aforementioned evidence, the Board holds 
that an initial compensable evaluation for hypertension is 
not warranted.  According to blood pressure readings, the 
veteran's hypertension is well controlled without continuous 
use of medication.  Since the inception of the claim, 
readings do not show a predominant diastolic pressure of 100 
or more or predominant systolic pressure of 160 or more.  
Moreover, the March 2003 VA examination report includes a 
diagnosis that the veteran's blood pressure readings are 
within normal limits at the present time.  As such, there is 
no basis for an initial compensable evaluation at this time 
and there is nothing in the record to suggest the need for 
staged ratings.  

The evidence of record does not show that the veteran's 
service connected hypertension causes marked interference 
with employment, or necessitates frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  Therefore, a remand of this 
matter for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) is not warranted.

The preponderance of the evidence is against the assignment 
of a compensable disability rating for the veteran's 
hypertension and his claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

Sinusitis

The rating schedule provides that sinusitis warrants a 10 
percent evaluation when there is evidence of one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  38 C.F.R. § 4.97, Diagnostic Code 
6513.  The note following the General Rating Formula 
indicates that an incapacitating episode of sinusitis means 
one that requires bed rest and treatment by a physician.

Upon VA examination for sinusitis in October 2002, there was 
no sinus tenderness on palpation and the examiner noted a 
diagnosis of chronic sinusitis.  X-ray examination revealed 
prominence of nasal turbinates but no evidence of sinusitis.  
The diagnosis was chronic sinusitis, stable, providing 
evidence against this claim.  

An April 2003 statement from a private physician reflects 
that the veteran complained of dizziness, wheezing, and light 
headedness.  

A March 2003 report of VA examination reflects the veteran's 
complaints of constant trouble breathing, post nasal 
drainage, congestion, some dizzy spells, occasional wheezing, 
and headaches.  X-ray examination revealed a retention cyst.  
The diagnosis was chronic allergic rhinitis with retention 
cyst or mucous in left maxillary antrum and no evidence of 
acute or chronic sinusitis.  

Upon VA examination in May 2007, the veteran reported that he 
was not being seen or treated medically and that he had no 
incapacitating episodes.  However, he complained of purulent 
drainage, sinus pain and tenderness, and four non-
incapacitating episodes lasting three to four days per year.  
The examiner noted no evidence of sinus disease.  X-ray 
examination revealed a soft tissue density in the projection 
of maxillary sinuses in the lateral view only.  A CT scan was 
requested.  The diagnosis included history of sinusitis.  In 
this regard, it is noted that a report of the requested CT 
scan is not available for review; however, inasmuch as the X-
ray examination did not reveal evidence of sinusitis and the 
CT scan request appears to be for further investigation of 
the soft tissue density in the projection of maxillary 
sinuses, remand to obtain a copy of the CT examination report 
is not necessary for the adjudication of this claim.  

Upon consideration of the foregoing, the Board finds that the 
veteran does not experience episodes of incapacitating 
symptoms.  There is no medical evidence to suggest that the 
veteran requires bed rest or prolonged antibiotic therapy for 
his symptoms of purulent drainage, headaches, and sinus pain 
and tenderness.  When resolving all reasonable doubt in favor 
of the veteran, however, the Board finds that his complaints 
of four non-incapacitating episodes per year with purulent 
drainage, headaches, and sinus pain and tenderness meet the 
criteria for a 10 percent rating for sinusitis.  As such, an 
initial rating of 10 percent disabling for sinusitis is 
granted. 

With respect to entitlement to a rating in excess of 10 
percent for sinusitis, the Board finds that there is no 
evidence of three or more incapacitating episodes per year of 
sinusitis requiring prolonged antibiotic treatment or more 
than six non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting to support such an increased evaluation.  There is 
nothing in the record to suggest the need for staged ratings.  
The post-service medical record, as a whole, is found to 
provide evidence against this claim.     

Knees

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  
38 C.F.R. § 4.59.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003 for degenerative 
arthritis and 5010 for traumatic arthritis.  Diagnostic Code 
5010, traumatic arthritis, directs that the evaluation of 
arthritis be conducted under Diagnostic Code 5003, which 
states that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  
The limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5010.  In the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under Diagnostic Code 5003.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010, Note 1.

For the purpose of rating disability from arthritis, the knee 
is considered a major joint.  See 38 C.F.R. § 4.45.

VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  Separate 
disability ratings may be assigned for distinct disabilities 
resulting from the same injury so long as the symptomatology 
for one condition was not "duplicative of or overlapping 
with the symptomatology" of the other condition.  See 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA General 
Counsel has stated that compensating a claimant for separate 
functional impairment under Diagnostic Code 5257 and 5003 
does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 
1, 1997).

VA General Counsel held in VAOPGCPREC 23-97 that a veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating must be based upon additional 
disability.  When a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or 5261 in order to 
obtain a separate rating for arthritis.  If the veteran does 
not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.

In VAOPGCPREC 9-98, General Counsel also held that, if a 
veteran has a disability rating under Diagnostic Code 5257 
for instability of the knee and there is also X-ray evidence 
of arthritis, a separate rating for arthritis could also be 
based on painful motion under 38 C.F.R. § 4.59.  In addition, 
General Counsel considered a hypothetical situation in which 
a knee disability was evaluated under Diagnostic Code 5259 
that was productive of pain, tenderness, friction, 
osteoarthritis established by x-rays, and a slight loss of 
motion.  For the purposes of the hypothetical, it was assumed 
that Diagnostic Code 5259 did not involve limitation of 
motion.  Given the findings of osteoarthritis, the General 
Counsel stated that the availability of a separate evaluation 
under Diagnostic Code 5003 in light of sections 4.40, 4.45, 
4.59 must be considered.  See Lichtenfels v. Derwinski, 1 
Vet. App. 484, 488 (1991).  Absent x-ray findings of 
arthritis, limitation of motion should be considered under 
Diagnostic Codes 5260 and 5261.  The claimant's painful 
motion may add to the actual limitation of motion so as to 
warrant a rating under Diagnostic Codes 5260 or 5261.

The General Counsel further noted in VAOPGCPREC 9-98 that the 
removal of the semilunar cartilage may involve restriction of 
movement caused by tears and displacements of the menisci, 
but that the procedure may result in complications such as 
reflex sympathetic dystrophy, which can produce loss of 
motion.  Therefore, limitation of motion is a relevant 
consideration under Diagnostic Code 5259, and the provisions 
of 4.40, 4.45, and 4.59 must be considered.

In addition, the VA General Counsel has held that separate 
ratings may be assigned under Diagnostic Code 5260 and 
Diagnostic Code 5261 for disability of the same joint.  
VAOPGCPREC 9-2004 (September 17, 2004).

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71a.  For VA 
purposes, normal extension and flexion of the knee is from 0 
to 140 degrees.  38 C.F.R. § 4.71a, Plate II.

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Thus, 
the Board has considered the propriety of assigning a higher, 
or separate, rating under another diagnostic code.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Left Knee:  

The veteran's left knee disorder is rated as 10 percent 
disabling under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5299-5259.  Diagnostic Code 5299 is used to 
identify musculoskeletal system disabilities that are not 
specifically listed in the Schedule, but are rated by analogy 
to similar disabilities under the Schedule.  See 38 C.F.R. 
§§ 4.20, 4.27.  Diagnostic Code 5259 provides a maximum 
evaluation of 10 percent for symptomatic removal of semilunar 
cartilage.  Because the veteran is in receipt of the maximum 
rating under this diagnostic code, it is not for application, 
however, the Board can consider evaluating the disability 
under other diagnostic codes.

The Board has considered whether an increased evaluation 
would be in order under other relevant diagnostic codes, such 
as those governing ankylosis, recurrent subluxation, lateral 
instability, dislocated semilunar cartilage, limitation of 
flexion, limitation of extension, and impairment of the tibia 
and fibula.  However, the criteria for a rating in excess of 
10 percent for the veteran's left knee disability are simply 
not met.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256, 5257, 
5258, 5260, 5261, and 5262.  In this regard, the medical 
evidence of record does not show the veteran to have 
ankylosis, dislocated semilunar cartilage, flexion limited to 
30 degrees, extension limited to 15 degrees, or impairment of 
the tibia and fibula so as to warrant an evaluation in excess 
of 10 percent.  Similarly, during his March 2003 VA 
examination, the veteran reported wearing a left knee brace 
because his left knee gives out periodically; however, there 
is no competent medical evidence that recurrent subluxation 
and lateral instability have been objectively demonstrated 
and notations of instability are based upon complaints 
reported by the veteran.  Moreover, the October 2002 VA 
examination report noted no joint laxity and the May 2007 VA 
examination report noted no instability, providing highly 
probative evidence against this claim, outweighing the 
veteran's contentions regarding this key issue. 

Additionally, the October 2002 VA examination report shows 
that the veteran had left knee flexion limited to 85 degrees 
due to pain and no effusion or tenderness.  The March 2003 VA 
examination report shows that the veteran's left knee flexion 
was limited to 90 degrees due to pain and extension was 
limited at the last 5 to 10 degrees.  He had a mild limp on 
close observation and no swelling or effusion.  Finally, upon 
VA examination in May 2007, the veteran had zero to 120 
degrees of flexion with pain starting at 80 degrees and zero 
degrees of extension.  Clinical evaluation revealed crepitus 
and grinding.  

The Board finds that the post-service medical record, as a 
whole provides evidence against this claim, outweighing the 
veteran's contentions.  The medical evidence of record does 
not demonstrate that the veteran's left knee disability is 
manifested by ankylosis, demonstrable subluxation or lateral 
instability, dislocated semilunar cartilage, limitation of 
flexion to 30 degrees, limitation of extension 15 degrees, or 
impairment of the tibia and fibula.  Accordingly, the Board 
finds that the veteran is not entitled to a higher or 
separate evaluation under Diagnostic Codes 5256, 5257, 5258, 
5260, 5261, and 5262.

The Board has also considered whether the veteran is entitled 
to a separate evaluation under Diagnostic Code 5003.  
However, the medical evidence of record is negative with 
respect to X-ray findings of left knee arthritis.  As such, 
the veteran does not have the symptomatology contemplated by 
General Counsel in VAOPGCPREC 9-98.  Therefore, the Board 
finds that a separate evaluation under Diagnosis 5003 is not 
warranted.

Further, the Board has considered the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  In this 
regard, the Board observes that VA Office of the General 
Counsel issued an opinion stating that limitation of motion 
is a relevant consideration under Diagnostic Code 5259 and 
that the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be 
considered.  See VAOPGCPREC 9-98.  However, the veteran is 
already assigned the maximum schedular evaluation under 
Diagnostic Code 5259.  If a claimant is already receiving the 
maximum disability rating available, it is not necessary to 
consider whether 38 C.F.R. § 4.40 and 4.45 are applicable.  
Johnston v. Brown, 10 Vet. App. 80 (1997).  Thus, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, supra, 
are not applicable.  The Board finds that the preponderance 
of the evidence is against the veteran's claim for an 
increased evaluation of his left knee disability.

The evidence of record does not show that the veteran's 
service connected left knee causes marked interference with 
employment, or necessitates frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  Therefore, a remand of this 
matter for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) is not warranted.

As the preponderance of the evidence is against the claim for 
an increased rating for the veteran's left knee disability, 
the benefit-of-the-doubt rule does not apply and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Right Knee:  

The veteran's right knee is currently rated at 10 percent 
disabling under 38 C.F.R. § 5299-5257.  Under this diagnostic 
code, a 10 percent rating is assigned for slight impairment 
of the knee involving either recurrent subluxation or lateral 
instability; while a 20 percent rating is assigned for either 
moderate subluxation or moderate lateral instability.  
However, a review of the medical and lay evidence fails to 
show instability in the veteran's right knee.

For example, in March 2003, the veteran reported wearing a 
left knee brace because this knee gave out periodically; 
however, he did not complain of his right knee giving out.  
Similarly, the October 2002, March 2003, and May 2007 VA 
examination reports reflect findings of no instability.  

As such, without current medical evidence of either 
instability or subluxation, a higher rating is not available 
under this rating code.

In considering the applicability of other diagnostic codes, 
the Board finds that Diagnostic Codes 5256 for ankylosis, 
5258 for dislocation of semilunar cartilage, 5259 for 
symptomatic removal of the semilunar cartilage, 5260 for 
limitation of flexion, 5261 for limitation of extension, and 
5262 for impairment of the tibia and fibula are not 
applicable in this instance, as the medical evidence does not 
show that the veteran has any of these conditions so as to 
support an increased rating in excess of 10 percent.  
Specifically, while the veteran has reported episodes of pain 
and stiffness, there is no competent medical evidence of 
right knee ankylosis, dislocation or removal of the semilunar 
cartilage, or impairment of the tibia and fibula.  Similarly, 
the veteran's right knee range of motion is not limited to 30 
degrees of flexion or 15 degrees of extension so as to 
support an increased rating in excess of 10 percent for 
limitation of motion.  

Specifically, although the October 2002 VA examination report 
notes right knee range of motion from zero to 100 degrees due 
to pain, the March 2003 VA examination report notes right 
knee range of motion from zero to 140 degrees with pain, and 
the May 2007 VA examination report reflects right knee range 
of motion from zero to 130 degrees; these findings do not 
show the degree of limitation of right knee flexion or 
extension so as to serve as a basis for an increased rating 
in excess of the currently assigned 10 percent disabling.  

The Board has determined that the veteran is not entitled to 
a compensable rating under either Diagnostic Code 5260 or 
5261.  Given that he did not meet the criteria for a 
compensable rating under either of these diagnostic codes, 
General Counsel Precedent Opinion VAOPGCPREC 9-2004 is not 
applicable.  VAOPGCPREC 9-2004 (September 17, 2004).  
VAOPGCPREC 9-2004 held that separate ratings could be 
assigned when the criteria under Diagnostic Codes 5260 and 
5261 were met.  In the present case, there is no basis for a 
compensable rating under either of Diagnostic Code 5260 or 
Diagnostic Code 5261.

However, in this case the veteran has been shown on X-ray 
examination in May 2007 to have mild arthritic changes of the 
right knee.  Where there is limitation of motion, but such 
limitation of motion is noncompensable under the limitation 
of motion diagnostic codes, X-ray confirmation of the 
affected joint will warrant a 10 percent rating under 
Diagnostic Code 5003.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5003.  In addition, under Diagnostic Code 5003, a 10 percent 
rating may apply where limitation of motion is absent, but 
there is X-ray evidence of arthritis involving two or more 
major joints or involving two or more minor joint groups.  
Id.  As noted above, the knee is considered a major joint.  
Thus, the Board finds that the veteran is entitled to a 
separate 10 percent rating for his right knee under 
Diagnostic Code 5003 for arthritis.

In considering the effect of additional range of motion lost 
due to pain, fatigue, weakness, or lack of endurance 
following repetitive use, despite evidence that the veteran 
has range of motion limited by pain and lack of endurance 
following repetitive use, there is no credible evidence that 
any pain on use or during flare-ups, abnormal movement, 
fatigability, incoordination, or any other such factors 
results in the right knee being limited in motion to the 
extent required for a rating higher than the currently 
assigned 10 percent.  See 38 C.F.R. §§ 4.40, 4.45; De Luca v. 
Brown, 8 Vet. App. 202 (1995).

The evidence of record does not show that the veteran's 
service connected right knee causes marked interference with 
employment, or necessitates frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  Therefore, a remand of this 
matter for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) is not warranted.

The preponderance of the evidence is against the assignment 
of an evaluation in excess of 10 percent disabling, other 
than the separate 10 percent rating for arthritis which is 
granted above, an increased disability rating for the 
veteran's right knee disorder beyond which is granted above 
is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Finally, review of the claims folder reveals compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  A letter dated in September 2002 and 
provided to the appellant prior to the December 2002 rating 
decision on appeal satisfies the duty to notify provisions as 
this letter discusses the criteria with respect to the 
appellant's original service connection claim.  

The Board emphasizes that this appeal arises from the initial 
rating assigned when the RO awarded service connection, such 
that the original letter refers to the requirements for 
establishing service connection.  There is no requirement for 
additional 38 U.S.C.A. § 5103(a) notice on a "downstream" 
issue, i.e., an increased rating or an earlier effective date 
after an initial award of service connection, if proper VCAA 
notice for the original service connection issue was already 
provided, as is the case here.  VAOPGCPREC 8-2003.  
Therefore, the veteran has been provided adequate notice and, 
inasmuch as the effective dates of service connection for the 
claimed disorders and the schedular ratings for the veteran's 
hypertension and bilateral knee disorders were in accordance 
with pertinent regulations and an increased initial rating 
for sinusitis and a separate rating for right knee arthritis 
have been granted as noted above, there can be no possibility 
of prejudice.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

As for the duty to assist, the RO has obtained the veteran's 
service, private, and VA medical records as well as a copy of 
his VA examination reports.  He has also submitted lay 
evidence in the form of his written communications.  Thus, 
the evidence associated with the claims file adequately 
addresses the requirements necessary for evaluating the 
claims decided herein.  

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claims, as cited 
above.  The veteran underwent VA examinations in October 
2002, March 2003 and May 2007 to evaluate these conditions.  
While additional attempts to obtain information can always be 
undertaken, in light of the record, the Board finds that such 
an additional attempt, in light of the extensive efforts 
already performed in this case, can not be justified.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.  

Upon consideration of the foregoing, the Board finds that VA 
has satisfied its duties to notify and assist and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the appellant 
is not prejudiced by the Board's adjudication of his claims.

ORDER

A compensable evaluation for hypertension is denied.

Subject to the law and regulations governing payment of 
monetary benefits, an increased initial rating of 10 percent 
for sinusitis is granted.

A rating in excess of 10 percent for a right knee meniscus 
tear, status post arthroscopy is denied.

A rating in excess of 10 percent for a right knee meniscus 
tear, status post arthroscopy is denied.

Subject to the law and regulations governing payment of 
monetary benefits, a separate 10 percent rating for arthritis 
of the right knee is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


